Case: 2:20-cr-00122-ALM Doc #: 1 Filed: 01/22/20 Page: 1 of 3 PAGEID #: 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Ohio

United States of America )
Vv. )
Abdifatah Abadir MOHAMED CaseNo. 1 AO rw) “BON
)
)
a ae _ )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of | ~~ December 16, 2019 in the county of Franklin _ inthe
Southern _ District of Ohio , the defendant(s) violated:
Code Section Offense Description
18 USC 1951 Interference with Interstate Commerce through Robbery
18 USC 924(c)(1)(A)(ii) Brandishing a Firearm during a Crime of Violence

This criminal complaint is based on these facts:

@ Continued on the attached sheet.

   

7FO
99]

CV.

ATF Task Force Officer Brian V. Boesch

Printed name and title

 

Complainant's signature

Sworn to before me and signed in my presence.

Date: |- 22 2 - LU Ya)

Judge's signature

 

City and state: Columbus, OH Magistrate Judge Chelsey M. Vascura

Printed name and title
Case: 2:20-cr-00122-ALM Doc #: 1 Filed: 01/22/20 Page: 2 of 3 PAGEID #: 2

Page |

I, Brian V. Boesch, a Task Force Officer with the U.S. Bureau of Alcohol, Tobacco, Firearms and
Explosives, hereinafter the affiant, being duly sworn, states:

1.

On December 16, 2019 at approximately 2:40pm Detective Brad Slone #1712 was notified
by Officer James Schiering #1717 of an aggravated robbery at the CRMD ice cream parlor,
located at 1190 N. High St. Officer Schiering stated the suspect entered the business and asked
the victim for change to put in the parking meter. Officer Schiering stated the victim opened
the register and the suspect pulled out a gun pointing it at her and demanding all the money
from the register. Officer Schiering stated the victim complied and the suspect left on foot
southbound on N. High St. Officer Schiering stated the incident was captured on surveillance
video. Officer James Schiering #1717 documented the incident under report #191046795.

On December 16, 2019 at approximately 3:17pm Detective Brad Slone conducted an
audiotaped interview with victim Kristina Doung. Ms. Doung stated she was standing behind
the counter when the suspect walked into the business with a scarf over his face and a yellow
Kappa hoody with the hood pulled up. Ms. Doung stated the suspect asked her if she had
change for the parking meter. Ms. Doung stated she opened the cash register and when she
looked up at the suspect he pulled out a handgun, pointed it at her and demanded all the
money. Ms. Doung stated she handed the suspect all the bills and the suspect told her not to
move. Ms. Doung stated the suspect walked out the door and went southbound on N. High St.

Ms. Doung described the suspect as a male black, early to mid 20’s, 5’6”, normal build,
light skin, wearing a green jacket, yellow Kappa hoody, black jeans, white/It. blue shoes and
a American flag bandanna over his face. Ms. Doung described the gun as a black semi-
automatic, possibly a 9mm.

On December 16, 2019 Ms. Doung was able to bring up the surveillance video on her laptop
for the Detectives to watch. While viewing the surveillance video the suspect appears to be
taller than described by Ms. Doung and heavier than described. The suspect’s shoes have
yellow soles that can be seen while he is walking to the counter.

Det. Jason Wood canvassed nearby businesses and discovered the suspect entered The Garden
located at 1174 N. High St. just before he committed the robbery. The suspect was wearing
the same clothing as when he robbed the CRMD store moments later. Det. Wood watched
surveillance video and observed the suspect place his right hand on the glass door to exit the
business. CSSU Detectives responded and collected latent prints from the area touched by the
suspect.

Det. Slone discovered surveillance video from Stonewall Columbus located at 1160 N. High
St. showing the suspect get out of and return to a tan/gold Toyota Corolla after the robbery.
A second suspect driving the vehicle can be seen on video as well. When viewing the video
on a larger screen, investigators were able to read the license plate at GLC-1855. This
registration has been re-titled to Ammar A. Mohamed.
Case: 2:20-cr-00122-ALM Doc #: 1 Filed: 01/22/20 Page: 3 of 3 PAGEID #: 3

Page 2

7. On January 5, 2020 Det. Slone received the crime lab report showing latent print 1A recovered
from the door of The Garden was a match to the right thumb of Abdifatah A. MOHAMED
(m/b, 3/21/2000, FBI# R89WFO9TT). Comparing the surveillance video and the photos from
CSSU the thumb print was lifted from the same area the suspect placed his right thumb to
open the door.

8. Detectives from the covert support unit and the criminal analyst were able to locate a 2006
Toyota Corolla Ohio tag #HYH-5881 which registers to Ammar Mohamed, a known
associate of Abdifatah MOHAMED. This is the same vehicle in the surveillance video from
Stonewall Columbus. This vehicle has several distinct markings which Detectives were able
to match to the suspect vehicle seen in the surveillance video.

9. CRMD is an ice cream parlor that during the course of normal business accepts credit cards
for payment, which is transmitted across state lines to complete the transaction. CRMD also
sells business related apparel and merchandise that is manufactured both nationally and
internationally.

10. Your affiant, therefore, requests an arrest warrant for Abdifatah Abadir MOHAMED for
violations of The Hobbs Act, 18 U.S.C. 1951 — Interference with Interstate Commerce through
Robbery, and 18 U.S.C. 924(c)(1)(A)(ii) — Brandishing a Firearm During the Commission of
a Crime of Violence.

gy
‘ ED

“Ws ly wD bI5]
PS

Signature of Complainant
Task Force Officer Brian V. Boesch

 

Sworn to before me and subscribed in my presence,

(4 Phe ee

 

, 2020, at 3-30 am/pm 3t Columbus, OH

MSU Tee

Chelsey M. Vascura
United States Magistrate Judge, Southern District of Ohio
